     Case 3:19-cv-01859-CAB-WVG Document 90 Filed 06/26/20 PageID.2890 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     JAVO BEVERAGE CO., INC.,                          Case No.: 19-CV-1859-CAB-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION FOR
13     v.                                                ENTRY OF STIPULATED CROSS
                                                         USE AGREEMENT
14     CALIFORNIA EXTRACTION
       VENTURES, INC.; and STEPHEN
15
       COREY,
16                                    Defendants.
17
18
19          On June 26, 2020, the Parties filed a Joint Motion for Entry of Stipulated Cross Use
20    Agreement (“Joint Motion”) for purposes of streamlining the discovery process between
21    this Action and related arbitration proceedings. (Doc. No. 89.) Having reviewed and
22    considered the Parties’ submission and Exhibit A in support of same, the Court hereby
23    GRANTS the Joint Motion and makes enforceable upon issuance of this Order the Parties’
24    proposed language as follows:
25
            Plaintiff and Counterclaim Defendant Javo Beverage Co., Inc. (“Javo”), Defendant
26
      and Counter-Claimant California Extraction Ventures, Inc. (“CEV”), and Defendant
27
      Stephen Corey (“Corey”), by and through their respective counsel, hereby stipulate and
28

                                                     1
                                                                             19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 90 Filed 06/26/20 PageID.2891 Page 2 of 4



 1    agree to the following cross-use agreement to apply to discovery between the parties in the
 2    above-captioned action (the “District Court Action”).
 3                                             PURPOSE
 4          In addition to the District Court Action, Javo and Corey are parties to an arbitration
 5    pending before the American Arbitration Association, captioned Javo Beverage Co., Inc.
 6    v. Stephen Corey, Case No. 01-19-0003-2445 (the “Arbitration”). CEV is a party to the
 7    District Court Action, but is not a party to the Arbitration.
 8          Javo, CEV, and Corey agree that certain documents and information exchanged
 9    between Javo and Corey in discovery in the Arbitration will be relevant to the District
10    Court Action. In addition, to the extent that Javo obtains discovery from CEV in the
11    Arbitration pursuant to a subpoena, certain documents and information will be relevant to
12    the District Court Action. To conserve resources and avoid unnecessary duplication, Javo,
13    CEV, and Corey have agreed to the following terms of a cross-use agreement to govern the
14    use of documents and information produced in the Arbitration in the District Court Action.
15    Consistent with paragraphs 9 and 22 of the Protective Order entered at Docket No. 76 in
16    the District Court Action, and the Stipulated Protective Order entered by the Arbitrator on
17    May 26, 2020, Javo, CEV, and Corey hereby enter into the following cross-use agreement.
18                                           DEFINITIONS
19
            1.     “Party Documents and Discovery” produced by Javo or Corey in the
20
      Arbitration shall be deemed produced and usable in the District Court Action.
21
            2.     Party Documents and Discovery from Javo or Corey in the Arbitration shall
22
      be interpreted to include:
23
                   a.     all documents and things produced by Javo or Corey during the course
24
                   of discovery;
25
                   b.     any written discovery responses by Javo or Corey, such as responses to
26
                   interrogatories and requests for admission, including any documents cited in
27
                   responses to interrogatories;
28

                                                    2
                                                                               19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 90 Filed 06/26/20 PageID.2892 Page 3 of 4



 1                   c.    all deposition transcripts and exhibits for depositions of Javo and its
 2                   witnesses or Corey and his witnesses; and
 3                   d.    all witness testimony and related exhibits (whether by live testimony or
 4                   declaration) proffered or taken by Javo or Corey.
 5          3.       “CEV Documents and Discovery” obtained from CEV in the Arbitration shall
 6    be deemed produced and usable in the District Court Action.
 7          4.       CEV Documents and Discovery means any testimonial or document evidence
 8    from CEV as the result of (a) service by Javo on CEV of a subpoena in the Arbitration,1 or
 9    (b) approval from CEV, and shall be interpreted to include:
10                   a.    all documents and things produced by CEV during the course of
11                   discovery;
12                   b.    all deposition transcripts and exhibits for depositions of CEV and its
13                   witnesses;
14                   c.    all witness testimony and related exhibits (whether by live testimony or
15                   declaration) from CEV and its witnesses; and
16                   d.    all documents and discovery in CEV’s possession, custody, and control
17                   that Corey relies on in responding to discovery requests or defending the
18                   claims in the Arbitration.
19          5.       “Third-Party Documents and Discovery” obtained from a third party to the
20    Arbitration other than CEV shall not be deemed produced and usable in the District Court
21    Action absent (a) service of a subpoena in the District Court Action, or (b) approval by the
22    third party.
23    ///
24    ///
25
26
27    1All references herein to any subpoena in the Arbitration refer to a subpoena issued by the
      Arbitrator in compliance with the procedures set forth in the Arbitrator’s Scheduling Order
28    No. 1, dated April 21, 2020.

                                                    3
                                                                                19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 90 Filed 06/26/20 PageID.2893 Page 4 of 4



 1                                           AGREEMENT
 2          6.     Javo, CEV, and Corey agree that Party Documents and Discovery and CEV
 3    Documents and Discovery (as defined above) shall be deemed produced and usable in the
 4    District Court Action, with the same level of confidentiality preserved, and subject to the
 5    same protections set forth in the Protective Order entered in the District Court Action, and
 6    in the Stipulated Protective Order entered in the Arbitration. Javo, CEV, and Corey further
 7    agree that all objections of the originally producing party are preserved (but not necessarily
 8    agreed with), and the production and usability of Party Documents and Discovery and CEV
 9    Documents and Discovery in the District Court Action remains subject to the rights of the
10    parties to object on any available grounds to the admissibility of such Party Documents
11    and Discovery and CEV Documents and Discovery in the District Court Action.
12          7.     Javo, CEV, and Corey agree that Third-Party Documents and Discovery
13    obtained from any third party to the Arbitration shall not be deemed produced and usable
14    in the District Court Action absent service of a subpoena in the District Court Action, or
15    approval from the third party.
16          8.     Javo, CEV, and Corey agree that all Party, CEV, and Third-Party Documents
17    and Discovery shall be subject to the applicable Protective Orders in each action, and that
18    any Party, CEV, and Third-Party Documents and Discovery clawed-back on the basis of
19    privilege in either action shall not be considered produced and useable in either the District
20    Court Litigation or the Arbitration.
21          9.     Nothing herein shall prevent any party or non-party from seeking additional
22    protection for any produced documents or information, regardless of whether it was
23    originally produced in the District Court Litigation or the Arbitration.
24           IT IS SO ORDERED.
25    Dated: June 26, 2020
26
27
28

                                                    4
                                                                                 19-CV-1859-CAB-WVG
